Title: From George Washington to Alexander Hamilton, 15 March 1791
From: Washington, George
To: Hamilton, Alexander



[Philadelphia, 15 March 1791]

Having thought fit, pursuant to the powers vested in me by the Act intitled “An Act repealing after the last day of June next the duties heretofore laid upon distilled Spirits imported from abroad and laying others in their stead & also upon spirits distilled within the United States and for appropriating the same” to divide the United States into the following fourteen districts namely one to consist of the state of Newhampshire, another to consist of the State of Masschusetts another to consist of the State of Rhode Island and Providence Plantations another to consist of the State of Connecticut another to consist of the State of Vermont another to consist of the State of New York another to consist of the State of New Jersey another to consist of the State of Pennsylvania another to consist of the State of Delaware another to consist of the State of Maryland another to consist of

the State of Virginia another to consist of the State of North Carolina another to consist of the State of South Carolina and another to consist of the State of Georgia, and having by and with the advice and consent of the Senate appointed the following persons to be Supervisors of the said Districts respectively that is to say—for the District of Newhampshire Joshua Wentworth, for the District of Massachusetts Nathaniel Gorham for the District of Rhode Island & Providence Plantations John S. Dexter for the district of Connecticut John Chester for the district of Vermont Noah Smith, for the District of New York William S. Smith for the district of New Jersey Aaron Dunham for the district of Pennsylvania George Clymer for the district of Delaware Henry Latimer for the district of Maryland George Gale for the district of Virginia Edward Carrington for the district of North Carolina William Polk for the district of South Carolina Daniel Stevens and for the district of Georgia John Matthews.
I do hereby in further execution of the said powers make and establish the following supplementary arrangements—viz.—
First—that the Compensations to the said Supervisors respectively shall be as follow.
To the Supervisor of Newhampshire a Salary of Five hundred Dollars and a Commission of one half ⅌Cent.
To the Supervisor of Massachusetts a salary of Eight hundred Dollars and a Commission of one half per Cent.
To the Supervisor of Rhode Island and Providence Plantations a Salary of Five hundred Dollars and a Commission of one half per Cent.
To the Supervisor of Connecticut a Salary of Six hundred Dollars and a Commission of one half per Cent.
To the Supervisor of Vermont a Salary of Four hundred Dollars and a Commission of one half per Cent.
To the Supervisor of New York a salary of Eight Hundred dollars and a Commission of one half per Cent.
To the Supervisor of New Jersey a salary of Four hundred Dollars and a Commission of one half per Cent.
To the Supervisor of Pennsylvania a Salary of One thousand Dollars and a Commission of one half per Cent.
To the Supervisor of Delaware a Salary of Four hundred Dollars and a Commission of one per Cent.

To the Supervisor of Maryland a Salary of Seven hundred Dollars and a Commission of one per Cent.
To the Supervisor of Virginia a Salary of One thousand Dollars and a Commission of One per Cent.
To the Supervisor of North Carolina a Salary of Seven hundred Dollars and a Commission of One per Cent.
To the Supervisor of South Carolina a salary of Seven hundred Dollars and a Commission of one per Cent.
To the Supervisor of Georgia a Salary of Five hundred dollars and a Commission of One per Cent.
Secondly—That the States hereafter mentioned shall be distributed into the following Surveys of Inspection and under the dispositions and regulations which follow—viz.—
The districts of Newhampshire, Rhode Island and Providence Plantations, of Connecticut, Vermont, New York, New Jersey, Delaware Maryland for the present, and Georgia shall severally form each one survey and the duties of Inspector of each Survey shall be performed by the Supervisor of the district comprehending the same.
Massachusetts shall form three Surveys No. 1. 2. & 3, the first consisting of the province of Maine, the second of the counties of Essex, Middlesex, Worcester, Hampshire and Berkshire, the third, of the residue of the State.
The duties of the Inspector of the Survey No. 1 shall for the present be performed by the Supervisor.
For the Survey No. 2. there shall be an Inspector, whose compensation shall be a Salary of Five hundred Dollars and a Commission of one half per Cent. To this Office I shall appoint Jonathan Jackson.
For the Survey No. 3 there shall also be an Inspector whose compensation shall be a Salary of Five hundred Dollars and a Commission of one half per Cent. To this Office I shall appoint Leonard Jarvis.
Pennsylvania shall form four surveys No. 1. 2. 3 and 4: the first consisting of the City and County of Philadelphia and the Counties of Bucks and Montgomery. The duties of Inspector of this Survey shall for the present be performed by the Supervisor—The second consisting of the Counties of Berks Northampton, Luzerne & Northumberland—the third, consisting of the Counties of Delaware, Chester, Lancaster, York, Dauphin,

Cumberland, Franklin, Mifflin and Huntington—the fourth consisting of the Counties of Bedford, Westmoreland, Fayette, Washington and Alleghany. To each of the three last Surveys there shall be an Inspector whose compensation shall be a Salary of Four hundred and fifty Dollars and a Commission of one per Cent. I shall appoint for No. 2—James Collins, and for No. 4 John Neville. It is my wish to appoint for No. 3 Edward Hand—But as his acceptance of the office is doubted and some inconveniences might attend a refusal, I have concluded to leave a Commission with a blank for his name; desiring that you will take measures to ascertain the disposition of the said Edward Hand, and if this should appear to be in favour of an acceptance that the blank be filled with his name; if against it with the name of—John McDowel.
With regard to the district of Virginia I shall postpone any further arrangement till my arrival within that State.
  North Carolina shall form five Surveys No. 1: 2. 3. 4 & 5, the first consisting of the Counties of Wilmington, Onslow, New Hanover, Brunswick, Bladen, Duplin, Anson Richmond, Moore, Cumberland, Robertson and Sampson. The second of the Counties of Carteret, Hyde, Beaufort, Pitt, Craven, Jones, Dobbs, Johnson Wayne, the third of the Counties of Kurrituck, Cambden, Pasquotank, Perquimans Chowan Gates Hartford Tyrrell—the fourth of the Counties of Northampton Martin Hallifax Nash Edgecomb Warren Franklin Caswell Orange, Randolph Grandville Wake & Chatham—the fifth of the Counties of Mecklenbergh Montgomery Roan Iredel Surrey Stokes, Rockingham Gilford Lincoln Rutherford Burke Wilkes. I shall appoint for the present the Collector of Wilmington as Inspector of Survey No. 1. The Collector of Newbern as Inspector of No. 2. The Collector of Edenton as Inspector of Survey No. 3. And the compensation in each case shall be a Commission of two per Cent. To each of the Surveys No. 4 and 5 there shall be an Inspector whose compensation shall be a Salary of Four hundred and fifty dollars and a Commission of One per Cent. It is my present intention to appoint for No. 4 John Whitaker and for No. 5 John McDowell. But as I shall have an opportunity of further enquiry in the course of my Journey through the State I shall leave Commissions with blanks which are not to be filled up till after the tenth day of June next; but if nothing to the

contrary is learned from me by that day, the blanks are severally to be filled with the names above mentioned.
The State of South Carolina shall form three Surveys No. 1. 2 and 3. the first consisting of the Counties of Colleton Berkley, Washington, Marion Bartholomew Charleston, Granville Hilton, Lincoln, Shrewsbury, Winton Orange Lexington and Lewisburgh—the second consisting of the Counties of Winyaw, Williamsburgh Liberty Kingston Darlington, Chesterfield, Marlborough Clarendon Clermont Lancaster Kershaw Richland Fairfield, Chester, York—the third consisting of the counties of Edgefield Abbeville Newbury Laurens Union Spartanburgh Greenville Pendleton. The duties of Inspector of Survey No. 1 to be performed by the Supervisor. The Collector of Georgetown to be Inspector of No. 2 with a salary of Three hundred dollars and a Commission of two per Cent. And for Survey No. 3 there shall be an Inspector whose compensation shall be a Salary of Four hundred and fifty dollars and a Commission of One per Cent. To this office I shall appoint Andrew Pickens.
The Commission in each case shall be computed upon the Nett product of the duties distilled within the United States and within the jurisdiction of the Officer to whom it is allowed; which nett product shall be determined by deducting at each Stage of the computation all antecedent charges.
Thirdly—That at every port where there is a Collector and Surveyor, the Surveyor shall be an Inspector, and at every port where there is a Collector only he shall be an Inspector and at every port where there is a Surveyor only he shall be an Inspector. The duties of these Inspectors except in the cases herein before specified shall extend only to Spirits imported from Foreign Countries.
Fourthly—That for the sake of uniformity the Officers to be appointed by the respective Supervisors shall be denominated Collectors of the Revenue.
Fifthly—That the compensation to those Officers respectively shall be a Commission on the sums which shall from time to time be collected by each, of two per Centum on the duties arising on spirits distilled from foreign Materials and of four per Centum on the duties arising on spirits distilled from Materials of the Growth or production of the United States.
Having thus made known to you the arrangements which I

have thought fit to adopt, you will proceed to notify them to whomsoever it may concern. And you will add such instructions to the respective officers in conformity to the law and to the tenor of these presents as shall appear to you necessary. Given under my hand at the City of Philadelphia the fifteenth day of March in the year One thousand seven hundred and ninety one.

Go: Washington

